

117 S1595 IS: Thin Blue Line Act
U.S. Senate
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1595IN THE SENATE OF THE UNITED STATESMay 12, 2021Mr. Toomey (for himself, Mr. Tillis, Mr. Cotton, Mr. Johnson, Mr. Hoeven, Mr. Braun, Mrs. Capito, Mr. Inhofe, Ms. Ernst, Mr. Blunt, Mr. Thune, Mrs. Blackburn, Mr. Rubio, Mr. Scott of Florida, Mr. Rounds, and Mr. Tuberville) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide enhanced penalties for convicted murderers who kill or target America’s public safety officers.1.Short titleThis Act may be cited as the Thin Blue Line Act.2.Aggravating Factors for Death PenaltySection 3592(c) of title 18, United States Code, is amended by inserting after paragraph (16) the following:(17)Killing or targeting of law enforcement officer(A)The defendant killed or attempted to kill, in the circumstance described in subparagraph (B), a person who is authorized by law—(i)to engage in or supervise the prevention, detention, investigation, or prosecution, or the incarceration of any person for any criminal violation of law;(ii)to apprehend, arrest, or prosecute an individual for any criminal violation of law; or(iii)to be a firefighter or other first responder.(B)The circumstance referred to in subparagraph (A) is that the person was killed or targeted—(i)while he or she was engaged in the performance of his or her official duties;(ii)because of the performance of his or her official duties; or(iii)because of his or her status as a public official or employee..